                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION


CHARLYN MIMS,                                  )
                                               )
                        Plaintiff,             )
                                               )       Civil Case No.
v.                                             )
                                               )
WINIFRED DURANT,                               )
UBER TECHNOLOGIES, INC., and                   )       JURY TRIAL DEMANDED
RASIER, LLC,                                   )
                                               )
                        Defendants.            )

                                      NOTICE OF REMOVAL

        Defendants Uber Technologies, Inc. and Rasier, LLC hereby file this Notice of Removal

pursuant to 28 U.S.C. § 1446, and respectfully shows the following:

                                         INTRODUCTION

        1.       Plaintiff is Charlyn Mims (“Plaintiff”).

        2.       Defendants are Winifred Durant (“Durant”), Uber Technologies, Inc. (“Uber”), and

Rasier, LLC (“Rasier”) (collectively, “Defendants”).

        3.       On or about December 9, 2020, Plaintiff filed her Petition against Defendants

Durant, Uber, and Rasier in the Circuit Court of Jackson County, Missouri, Case No. 2016-

CV25350, styled Charlyn Mims v. Winifred Durant et al. Plaintiff asserts state-law claims against

Durant for negligence and against Uber and Rasier for respondeat superior and negligent hiring,

training, supervision, retention, and entrustment.

        4.       Defendants Uber and Rasier were served with the state-court Petition on or about

December 29, 2020.




28834478.v1
              Case 4:21-cv-00054-DGK Document 1 Filed 01/27/21 Page 1 of 3
                                        BASIS FOR REMOVAL

          5.      Removal is proper under 28 U.S.C. § 1332 and § 1441 because there is complete

diversity between the parties, and the courts of the United States have original jurisdiction.

          6.      Plaintiff is a citizen of Missouri. See Plaintiff’s Petition, ¶ 1.

          7.      Upon information and belief, Co-Defendant Durant is a citizen of Kansas. See id.

at ¶ 2.

          8.      Uber is a Delaware corporation with its principal place of business in California.

Uber is not a citizen of Missouri. See 28 U.S.C. § 1332(c)(1).

          9.      Rasier is a Delaware limited liability corporation. Rasier is not a citizen of Missouri.

See id.

          10.     Plaintiff’s state-court Petition seeks a judgment awarding Plaintiff damages for past

and future medical expenses, future life care expenses, lost wages, diminished earning capacity,

past and future emotional distress, pain and suffering, mental anguish, disfigurement, and past and

future enjoyment of life. See Plaintiff’s Petition, ¶¶ 18, 24, 30, 43, and 57. These claims place

more than $75,000 in controversy, exclusive of interest and costs.

          11.     Defendants Uber and Rasier may remove this case under 28 U.S.C. § 1441 because

neither of them are citizens of Missouri.

          12.     Co-Defendant Durant has consented to the removal of this action to federal court.

          13.     This Notice of Removal is timely filed within 30 days after receipt of the initial

pleading, in accordance with 28 U.S.C. § 1446(b).

          14.     Defendants Uber and Rasier will file a Notice of Filing Notice of Removal with the

Circuit Court of Jackson County, Missouri, promptly after filing this Notice of Removal.

Defendants Uber and Rasier will also provide prompt notice of the filing of this Notice of Removal

to all known counsel of record in accordance with 28 U.S.C. § 1446(d).


28834478.v1
               Case 4:21-cv-00054-DGK Document 1 Filed 01/27/21 Page 2 of 3
        15.      Attached to this Notice of Removal are all executed process, all pleadings, and a

complete copy of the current state court docket sheet. There are no orders issued by the state court.

Also attached to this Notice of Removal are copies of the Original Filing Form (Designation Sheet)

and the Civil Cover Sheet.

                                         CONCLUSION

        Defendants Uber and Rasier respectfully request that this action be removed from the

Circuit Court of Jackson County, Missouri; that this Court accept jurisdiction over this action; and

that Defendants Uber and Rasier be awarded all further relief to which they may be entitled.



                                                       Respectfully submitted,

                                                       GOLDBERG SEGALLA LLP

                                                 By:      /s/ John M. Allen
                                                       John M. Allen, #49642MO
                                                       PO Box 1017
                                                       Buffalo, NY 14201
                                                       Phone: (314) 446-3370
                                                       Fax: (314) 446-3360
                                                       Email: jallen@goldbergsegalla.com

                                                       Attorneys for Defendant Uber
                                                         Technologies, Inc. and Rasier, LLC



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served electronically via
the Court's electronic filing system, this 27th day of January, 2021, upon all counsel of record.

                                                          /s/ John M. Allen




28834478.v1
              Case 4:21-cv-00054-DGK Document 1 Filed 01/27/21 Page 3 of 3
